DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burchill (US 6,763,677) in view of Yamada (US 2020/0088431), Tice (US 2019/0170600), and Ooura (US 2018/0023835).
	As to claims 1-3, Burchill teaches a method of controlling a transport climate control system (TCCS) for a transport unit 12, the TCCS including a climate control unit 10 and a climate control circuit with a compressor 14, an evaporator 22, a condenser 18, and an expansion device 20, the climate control unit including an evaporator unit housing the evaporator 22 and the expansion device 20, and including a condenser unit housing the condenser 18 and the compressor 14 (see annotated figures), the method comprising:
	operating the climate control circuit to condition a climate-controlled space of the transport unit 12 by compressing a working fluid with the compressor 14 and expanding the working fluid with the expansion device 20 (col. 2, lines 30-50).
	Burchill is silent regarding the specifics of the expansion device 20 and thus does not explicitly teach that the expansion device is an electronic expansion and isolation valve, wherein the method includes detecting for leaking of the working fluid from the climate control circuit, and in response to a detected leak isolating a high-pressure side of the climate control circuit in the manner as claimed. However, Yamada teaches isolating a high-pressure side from a low-pressure side of a refrigerant circuit by closing an electronic expansion valve and stopping a compressor when a leak is detected (see claim 1; note that the expansion valve of Yamada is capable of being closed to prevent refrigerant flow and thus is considered to comprise an isolation valve). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Burchill to utilize an electronic expansion and isolation valve as the expansion device 20, and to detect for leaking of the working fluid from the climate control circuit, and in response to a detected leak isolating a high-pressure side of the climate control circuit by closing the electronic expansion and isolation valve and stopping the compressor 14 in the manner as claimed and taught by Yamada because it would prevent further leakage of potentially noxious and/or flammable refrigerant vapor into the interior of the transport unit 12.
	Burchill, as modified, does not explicitly teach a temperature sensor positioned in the expansion valve on a high-pressure side of said valve, wherein detecting for leaking of the working fluid includes detecting a temperature of the working fluid via the temperature sensor. However Tice teaches detecting for leaking of refrigerant by using a temperature sensor 102D positioned on a high-pressure side of an expansion valve 78 (Fig. 5; paragraphs 45-46, 51, 54, and 69). ). Furthermore, Ooura teaches that it is known to utilize a high-pressure side temperature sensor 32a that is positioned within an expansion valve 10 to provide temperature measurements for control of the valve via a controller 15 (Fig. 1; paragraph 33). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Burchill to detect for leaking of the refrigerant using a high-side temperature sensor as taught by Tice that is integrated into the expansion valve as taught by Ooura because it would provide the capability to detect that a refrigerant leakage exists in a manner that is integrated to facilitate a convenient assembly of the circuit.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Papas (US 2018/0327179).
	As to claims 4-6, Burchill does not explicitly teach isolating a portion of a low-pressure side of the circuit including the evaporator 22 when a leak is detected. However, Papas teaches that it is advantageous to isolate an evaporator portion to prevent leakage into a storage area by closing an isolation valve downstream of the evaporator and upstream of a compressor in response to a detected leak (paragraph 69). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Burchill to include isolating a portion of the low-pressure side including the evaporator 22 when a leak is detected as claimed and taught by Papas because it would prevent further leakage of potentially noxious and/or flammable refrigerant vapor into the interior of the transport unit 12.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Ueno (US 2015/0192343) and Okada (EP 3 051 236).
	As to claim 7, Burchill, as modified, does not explicitly teach adjusting the EEIV using a stepper motor in the manner as claimed. However Ueno teaches expanding working fluid in an expansion valve 32 by utilizing a stepper motor to adjust the valve based on a superheat of the working fluid (paragraphs 48 and 91). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Burchill to include a stepper motor adjustment of the expansion device as claimed and taught by Ueno in order to maintain a desirable degree of superheat for proper cooling operations.
	Burchill, as modified, does not explicitly teach detecting for leaking by detecting a step position of the expansion valve and one or more other operational parameters, and comparing operation of the valve to an expected operation based on the step position and the one or more operational parameters. However, Okada teaches detecting an opening degree of an expansion valve and additional parameters including a quantity of change in state of the cycle indicated by at least one of compressor operating frequency, a condensation temperature, an evaporation temperature, and a degree of superheat, wherein a leak is detected by comparing operation of the expansion valve verses an expected operation expected from the detected step position and the additional parameters (paragraphs 16-19). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Burchill to include detecting a leak as claimed and taught by Okada because it would allow for accurate detection of refrigerant leakage based on the operational state of the system. 

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Schuster (US 2010/0089076).
	As to claim 8, Burchill does not explicitly teach detecting an overcharge of the circuit in the manner as claimed. However, Schuster teaches that it is known to detect an overcharge of refrigerant by detecting temperature and pressure of the refrigerant, determining a subcooling based on the detected temperature and pressure, and detected that the system is overcharged when subcooling is greater than a predetermined threshold (paragraphs 7 and 27). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Burchill to detect an overcharge condition in the manner as claimed and taught by Schuster because it would assist in preventing system malfunction by apprising a user of an existing refrigerant overcharge condition.
	As to claims 11-12, Burchill, as modified with Schuster and discussed in the rejections above, also teaches the limitations of claims 11-12, including sending a warning when an overcharge condition exists (Schuster, Fig. 1).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burchill in view of Yamada, Tice, Ooura, Papas, Okada, and/or Schuster as applied in the rejections above.
	As to claims 13-18, Burchill, as modified and discussed in the rejections above, also teaches the limitations of claims 13-18. 

Allowable Subject Matter
Claims 10 and 19 are allowed. Specifically, the prior art of record does not teach or suggest determining a location of a leak in a climate control circuit based on the valve position of an electronic check valve in the manner as required by the claims.

Annotated Figures

    PNG
    media_image1.png
    619
    781
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see pages 8-13, filed 8/30/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Burchill (US 6,763,677).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763